PROSPECTUS T. Rowe Price PREMX RPIBX Emerging Markets Bond Fund International Bond Fund May 1, 2011 Two international bond funds seeking high income and capital appreciation through investments in foreign fixed-income securities. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Emerging Markets Bond Fund 4 International Bond Fund 10 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 16 Useful Information on Distributions and Taxes 21 Transaction Procedures and Special Requirements 27 Account Maintenance and Small Account Fees 30 3 More About the Funds Organization and Management 32 More Information About the Funds and Their InvestmentRisks 35 Investment Policies and Practices 40 Disclosure of Fund Portfolio Information 52 Financial Highlights 53 4 Investing with T. Rowe Price Account Requirements and Transaction Information 56 Opening a New Account 57 Purchasing Additional Shares 60 Exchanging and Redeeming Shares 61 Rights Reserved by the Funds 63 Information About Your Services 64 T. Rowe Price Brokerage 66 Investment Information 67 T. Rowe Price Privacy Policy 67 T. Rowe Price 4 SUMMARY T. Rowe Price Emerging Markets Bond Fund Investment Objective The fund seeks to provide high income and capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00% Maximum account fee $10 a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.75% Distribution and service (12b-1) fees 0.00% Other expenses 0.20% Total annual fund operating expenses 0.95% a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $97 $303 $525 $1,166 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 35.3 % of the average value of its portfolio. Summary 5 Investments, Risks, and Performance Principal Investment Strategies The fund will normally invest at least 80% (and potentially all) of its net assets (including any borrowings for investment purposes) in debt securities of emerging market governments or companies located in emerging market countries. Fund holdings may be denominated in U.S. dollars or non-U.S. dollar currencies, including emerging market currencies. The extent, if any, to which the fund attempts to cushion the impact of foreign currency fluctuations on the dollar depends on market conditions. Fund holdings may include the lowest-rated bonds, including those in default , and there are no overall limits on the fund’s investments that are rated below investment-grade ( “ junk bonds ” ) . Although we expect to maintain an intermediate- to long-term weighted average maturity for the fund, there are no maturity restrictions on the overall portfolio or on individual securities. Security selection relies heavily on research, which analyzes political and economic trends as well as creditworthiness. The fund tends to favor bonds it expects will be upgraded. The fund sells holdings for a variety of reasons, such as to adjust its average maturity or credit quality, to shift assets into and out of higher-yielding securities, or to alter geographic or currency exposure. The fund is “nondiversified,” meaning it may invest a greater portion of its assets in fewer issuers than is permissible for a “diversified” fund. While most assets will be invested in foreign bonds, the fund may enter into forward foreign exchange contracts in keeping with the fund’s objectives. Forward foreign exchange contracts would primarily be used to help protect the fund’s holdings from unfavorable changes in foreign currency exchange rates, although currency hedging techniques may be used from time to time. Principal Risks As with any mutual fund, there is no guarantee that the fund will achieve its objective. The fund’s share price fluctuates, which means you could lose money by investing in the fund. The principal risks of investing in this fund are summarized as follows: Active management risk The fund is subject to the risk that the investment adviser’s judgments about the attractiveness, value, or potential appreciation of the fund’s investments may prove to be incorrect. If the securities selected and strategies employed by the fund fail to produce the intended results, the fund could underperform other funds with similar objectives and investment strategies. T. Rowe Price 6 Interest rate risk This risk refers to the chance that interest rates will increase, causing a decline in bond prices. (Bond prices and interest rates usually move in opposite directions.) Generally, securities with longer maturities and funds with longer weighted average maturities carry greater interest rate risk. Credit risk This is the risk that an issuer of a debt security or counterparty to an over-the-counter derivative could suffer an adverse change in financial condition that results in a payment default, security downgrade, or inability to meet a financial obligation. The risk of default is much greater for emerging market bonds and securities rated as below investment-grade. The fund is exposed to greater credit risk than other bond funds because companies and governments in emerging markets are usually not as strong financially and the securities they issue carry a higher risk of default. Foreign investing risk Investing in the securities of non-U.S. issuers involves special risks not typically associated with investing in U.S. securities . Foreign securities tend to be more volatile and less liquid than investments in U.S. securities and may lose value because of adverse political, social or economic developments overseas. In addition, foreign investments may be subject to regulatory and accounting standards that differ from those of the U.S. Emerging markets risk The risks of foreign investing are heightened for securities of issuers in emerging market countries. Emerging market countries tend to have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. In addition to all of the risks of investing in foreign developed markets, emerging market s are more susceptible to governmental interference, local taxes being imposed on foreign investments, restrictions on gaining access to sales proceeds , and less liquid and efficient trading markets . Currency risk Because the fund generally invests in securities issued in foreign currencies, the fund is subject to the risk that it could experience gains or losses based solely on changes in the exchange rates between foreign currencies and the U.S. dollar. Liquidity risk This is the risk that a fund may not be able to sell a security in a timely manner at a desired price . Nondiversification risk As a nondiversified fund, the fund has the ability to invest a larger percentage of its assets in the securities of a smaller number of issuers than a diversified fund. As a result, poor performance by a single issuer could adversely affect fund performance more than if the fund were invested in a larger number of issuers . The fund’s share price can be expected to fluctuate more than that of a comparable diversified fund. Summary 7 Derivatives risk To the extent the fund uses forward foreign exchange contracts , it is exposed to greater volatility and losses in comparison to investing directly in foreign bonds. Forward foreign exchange contracts are also subject to the risks that anticipated currency movements will not be accurately predicted, a counterparty will fail to perform in accordance with the terms of the agreement , and the chance that potential government regulation could negatively affect the fund’s investments in such instruments. Performance The bar chart showing calendar year returns and the average annual total returns table indicate risk by illustrating how much returns can differ from one year to the next and how fund performance compares with that of a comparable market index. The fund’s past performance (before and after taxes) is not necessarily an indication of future performance. The fund can also experience short-term performance swings, as shown by the best and worst calendar quarter returns during the years depicted. In addition, the average annual total returns table shows hypothetical after-tax returns to suggest how taxes paid by a shareholder may influence returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as a 401(k) account or individual retirement account . T. Rowe Price 8 Average Annual Total Returns Periods ended December 31, 2010 1 Year 5 Years 10 Years Emerging Markets Bond Fund Returns before taxes 13.29 % 8.20 % 11.67 % Returns after taxes on distributions 10.68 5.96 8.80 Returns after taxes on distributions and sale of fund shares 8.59 5.92 8.54 JPMorgan Emerging Markets Bond Index Global 12.04 8.36 10.29 Lipper Emerging Markets Debt Funds Average 12.35 7.62 11.27 Updated performance information is available through troweprice.com or may be obtained by calling 1 -800-225-5132 . Management Investment Adviser T. Rowe Price Associates, Inc. ( T. Rowe Price ) Portfolio Manager Title Managed Fund Since Joined Investment Adviser Michael J. Conelius Chairman of Investment Advisory Committee 2001 1988 Purchase and Sale of Fund Shares The fund’s investment minimums generally are as follows (if you hold shares through a financial intermediary, the intermediary may impose different investment minimums): Type of Account Minimum initial purchase Minimum subsequent purchase Individual retirement accounts and retirement plan accounts, Uniform Gifts to Minors Act or Uniform Transfers to Minors Act accounts, and Education Savings Accounts All other accounts You may purchase, redeem, or exchange shares of the fund on any day the New York Stock Exchange is open for business by accessing your account online at troweprice.com, by calling 1-800-225-5132, or by written request. If you hold shares through a financial intermediary, you must purchase, redeem, and exchange shares through your intermediary. Summary 9 Tax Information The fund declares dividends daily and pays them on the first business day of each month. D istributions by the fund, whether or not you reinvest these amounts in additional fund shares, may be taxed as ordinary income or capital gains unless you invest through an individual retirement account , 401(k) plan, or other tax-deferred account. A redemption or exchange of fund shares may be taxable to you, unless you held the fund shares in a tax-deferred account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the fund through a broker-dealer or other financial intermediary, the fund and its related companies may pay the intermediary for the performance of administrative services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information on these payments. T. Rowe Price 10 SUMMARY T. Rowe Price International Bond Fund Investment Objective The fund seeks to provide high current income and capital appreciation by investing primarily in high-quality, nondollar-denominated bonds outside the U.S. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 2.00% Maximum account fee $10 a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.65% Distribution and service (12b-1) fees 0.00% Other expenses 0.17% Total annual fund operating expenses 0.82% a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Summary 11 1 year 3 years 5 years 10 years $84 $262 $455 $1,014 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 61.5 % of the average value of its portfolio. Investments, Risks, and Performance Principal Investment Strategies Normally, the fund will invest at least 80% of its net assets (including any borrowings for investment purposes) in foreign bonds and 65% of its net assets in foreign bonds that are rated within the three highest credit categories (i.e., A- or equivalent, or better), as determined by at least one nationally recognized credit rating agency or, if unrated, deemed to be of comparable quality by T. Rowe Price. If a bond is split-rated (i.e., assigned different ratings by different credit rating agencies), the higher rating will be used. The fund may invest up to 20% of its total assets in “ junk ” bonds that have received a below investment-grade rating (i.e., BB or equivalent, or lower) from each of the rating agencies that has assigned a rating to the bond (or, if unrated, deemed to be below investment-grade quality by T. Rowe Price) , including those in default or with the lowest rating. Up to 20% of total assets may be invested in U.S. dollar-denominated foreign bonds such as Brady and other emerging markets bonds. Although we expect to maintain an intermediate- to long-term weighted average maturity for the fund, there are no maturity restrictions on the overall portfolio or on individual securities. The fund has wide flexibility to purchase and sell currencies and engage in hedging transactions. However, we normally do not attempt to cushion the impact of foreign currency fluctuations on the U.S. dollar. Therefore, the fund is likely to be heavily exposed to foreign currencies. Investment decisions are based on fundamental market factors, such as yield and credit quality differences among bonds as well as supply and demand trends and currency values. The fund generally invests in securities where the combination of fixed-income returns and currency exchange rates appears attractive or, if the currency trend is unfavorable, where we believe the currency risk can be minimized through hedging. The fund sells holdings for a variety of reasons, such as to adjust the portfolio’s average maturity or credit quality, to shift assets into and out of higher-yielding securities, or to alter geographic or currency exposure. The fund is “nondiversified,” meaning it may invest a greater portion of its assets in fewer issuers than is permissible for a “diversified” fund. T. Rowe Price 12 While most assets will be invested in foreign bonds, the fund may enter into forward foreign exchange contracts in keeping with the fund’s objectives. Forward foreign exchange contracts would primarily be used to help protect the fund’s holdings from unfavorable changes in foreign currency exchange rates, although currency hedging techniques may be used from time to time. Principal Risks As with any mutual fund, there is no guarantee that the fund will achieve its objective. The fund’s share price fluctuates, which means you could lose money by investing in the fund. The principal risks of investing in this fund are summarized as follows: Active management risk The fund is subject to the risk that the investment adviser’s judgments about the attractiveness, value, or potential appreciation of the fund’s investments may prove to be incorrect. If the securities selected and strategies employed by the fund fail to produce the intended results, the fund could underperform other funds with similar objectives and investment strategies. Interest rate risk This risk refers to the chance that interest rates will increase, causing a decline in bond prices. (Bond prices and interest rates usually move in opposite directions.) Generally, securities with longer maturities and funds with longer weighted average maturities carry greater interest rate risk. Credit risk This is the risk that an issuer of a debt security or counterparty to an over-the-counter derivative could suffer an adverse change in financial condition that results in a payment default, security downgrade, or inability to meet a financial obligation. Foreign investing risk Investing in the securities of non-U.S. issuers involves special risks not typically associated with investing in U.S. securities . Foreign securities tend to be more volatile and less liquid than investments in U.S. securities and may lose value because of adverse political, social or economic developments overseas. In addition, foreign investments may be subject to regulatory and accounting standards that differ from those of the U.S. Emerging markets risk The risks of foreign investing are heightened for securities of issuers in emerging market countries. Emerging market countries tend to have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. In addition to all of the risks of investing in foreign developed markets, emerging market s are more susceptible to governmental interference, local taxes being imposed on foreign investments, restrictions on gaining access to sales proceeds , and less liquid and efficient trading markets . Currency risk Because the fund generally invests in securities denominated in foreign currencies, the fund is subject to the risk that it could experience gains or losses based solely on the weakness of foreign currencies versus the U.S. dollar and changes in the exchange rates between such currencies and the U.S. dollar. Summary 13 Liquidity risk This is the risk that a fund may not be able to sell a security in a timely manner at a desired price . Nondiversification risk As a nondiversified fund, the fund has the ability to invest a larger percentage of its assets in the securities of a smaller number of issuers than a diversified fund. As a result, poor performance by a single issuer could adversely affect fund performance more than if the fund were invested in a larger number of issuers . The fund’s share price can be expected to fluctuate more than that of a comparable diversified fund. Derivatives risk To the extent the fund uses forward foreign exchange contracts , it is exposed to greater volatility and losses in comparison to investing directly in foreign bonds. Forward foreign exchange contracts are also subject to the risks that anticipated currency movements will not be accurately predicted, a counterparty will fail to perform in accordance with the terms of the agreement , and the chance that potential government regulation could negatively affect the fund’s investments in such instruments. Performance The bar chart showing calendar year returns and the average annual total returns table indicate risk by illustrating how much returns can differ from one year to the next and how fund performance compares with that of a comparable market index. The fund’s past performance (before and after taxes) is not necessarily an indication of future performance. The fund can also experience short-term performance swings, as shown by the best and worst calendar quarter returns during the years depicted. In addition, the average annual total returns table shows hypothetical after-tax returns to suggest how taxes paid by a shareholder may influence returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as a 401(k) account or individual retirement account . T. Rowe Price 14 Average Annual Total Returns Periods ended December 31, 2010 1 Year 5 Years 10 Years International Bond Fund Returns before taxes 5.17 % 6.55 % 6.97 % Returns after taxes on distributions 3.63 4.91 5.39 Returns after taxes on distributions and sale of fund shares 3.33 4.75 5.17 Barclays Capital Global Aggregate Ex-U.S. Dollar Bond Index 4.95 7.19 7.42 Lipper International Income Funds Average 6.58 6.51 6.59 Updated performance information is available through troweprice.com or may be obtained by calling 1 -800-225-5132 . Management Investment Adviser T. Rowe Price Associates , Inc. (T. Rowe Price ) Investment Sub-adviser T. Rowe Price International Lt d (T. Rowe Price International ) Portfolio Manager Title Managed Fund Since Joined Investment Adviser Ian D. Kelson Chairman of Investment Advisory Committee 2001 2000 Summary 15 Purchase and Sale of Fund Shares The fund’s investment minimums generally are as follows (if you hold shares through a financial intermediary, the intermediary may impose different investment minimums): Type of Account Minimum initial purchase Minimum subsequent purchase Individual retirement accounts and retirement plan accounts, Uniform Gifts to Minors Act or Uniform Transfers to Minors Act accounts, and Education Savings Accounts All other accounts You may purchase, redeem, or exchange shares of the fund on any day the New York Stock Exchange is open for business by accessing your account online at troweprice.com, by calling 1-800-225-5132, or by written request. If you hold shares through a financial intermediary, you must purchase, redeem, and exchange shares through your intermediary. Tax Information The fund declares dividends daily and pays them on the first business day of each month. D istributions by the fund, whether or not you reinvest these amounts in additional fund shares, may be taxed as ordinary income or capital gains unless you invest through an individual retirement account , 401(k) plan, or other tax-deferred account. A redemption or exchange of fund shares may be taxable to you, unless you held the fund shares in a tax-deferred account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the fund through a broker-dealer or other financial intermediary, the fund and its related companies may pay the intermediary for the performance of administrative services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary’s web site for more information on these payments. T. Rowe Price 16 Information About Accounts In T. Rowe Price Funds 2 As a T.Rowe Price shareholder, you will want to know about the following policies and procedures that apply to the T.Rowe Price family of stock, bond, and money funds. Pricing Shares and Receiving Sale Proceeds How and When Shares Are Priced The share price (also called “net asset value” ) for all funds is calculated at the close of the New York Stock Exchange, normally 4 p.m. ET, each day that the exchange is open for business. To calculate the net asset value , the fund’s assets are valued and totaled, liabilities are subtracted, and the balance, called net assets, is divided by the number of shares outstanding. Market values are used to price stocks and bonds. Market values represent the prices at which securities actually trade or evaluations based on the judgment of the fund’s pricing services. If a market value for a security is not available, the fund will make a good faith effort to assign a fair value to the security by taking into account factors that have been approved by the fund’s Board of Directors/Trustees. This value may differ from the value the fund receives upon sale of the securities. Amortized cost is used to price securities held by money funds and certain other debt securities held by a fund. Investments in mutual funds are valued at the closing net asset value per share of the mutual fund on the day of valuation. Non-U.S. equity securities are valued on the basis of their most recent closing market prices at 4 p.m. ET except under the circumstances described below. Most foreign markets close before 4 p.m. ET. For securities primarily traded in the Far East, for example, the most recent closing prices may be as much as 15 hours old at 4 p.m. ET. If a fund determines that developments between the close of a foreign market and 4 p.m. ET will, in its judgment, materially affect the value of some or all of the fund’s securities, the fund will adjust the previous closing prices to reflect what it believes to be the fair value of the securities as of 4 p.m. ET. In deciding whether to make these adjustments, the fund reviews a variety of factors, including developments in foreign markets, the performance of U.S. securities markets, and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the fund is open. The fund uses outside pricing services to provide it with closing market prices and information used for adjusting those prices. The fund cannot predict how often it will use closing prices and how often it will adjust those prices. As a means of evaluating its fair value process, the fund routinely compares closing market prices, the next day’s opening prices in the same markets, and adjusted prices. Other mutual funds may adjust the prices of their securities by different amounts. More About the Funds 17 The various ways you can buy, sell, and exchange shares are explained at the end of this prospectus and on the New Account Form. These procedures may differ for institutional and employer-sponsored retirement accounts or if you hold your account through an intermediary. How Your Purchase, Sale, or Exchange Price Is Determined If your request is received by T.Rowe Price in correct form by 4 p.m. ET, your transaction will be priced at that business day’s net asset value. If we receive it after 4 p.m. ET, it will be priced at the next business day’s net asset value . The funds generally do not accept orders that request a particular day or price for a transaction or any other special conditions. Fund shares may be purchased through various third-party intermediaries including banks, brokers, and investment advisers. Where authorized by a fund, orders will be priced at the net asset value next computed after receipt by the intermediary. Contact your intermediary for trade deadlines and the applicable policies for purchasing, selling, or exchanging your shares, as well as initial and subsequent investment minimums. The intermediary may charge a fee for its services. When authorized by the fund, certain financial institutions or retirement plans purchasing fund shares on behalf of customers or plan participants through Financial Institution Services or Retirement Plan Services may place a purchase order unaccompanied by payment. Payment for these shares must be received by the time designated by the fund (not to exceed the period established for settlement under applicable regulations). If payment is not received by this time, the order may be canceled. The financial institution or retirement plan is responsible for any costs or losses incurred by the fund or T. Rowe Price if payment is delayed or not received. Note: The time at which transactions and shares are priced and the time until which orders are accepted may be changed in case of an emergency or if the New York Stock Exchange closes at a time other than 4 p.m. ET. There may be times when you are unable to contact us by telephone or access your account online due to extreme market activity, the unavailability of the T. Rowe Price web site, or other circumstances. Should this occur, your order must still be placed and accepted prior to the time the New York Stock Exchange closes to be priced at that business day’s net asset value . How You Can Receive the Proceeds From a Sale When filling out the New Account Form, you may wish to give yourself the widest range of options for receiving proceeds from a sale. T. Rowe Price 18 If your request is received by T.Rowe Price by 4 p.m. ET (on a business day) in correct form, proceeds are usually sent on the next business day. Proceeds can be sent to you by mail or to your bank account by Automated Clearing House transfer or bank wire. Automated Clearing House is an automated method of initiating payments from, and receiving payments in, your financial institution account. Proceeds sent by Automated Clearing House transfer are usually credited the second business day after the sale. Proceeds sent by bank wire should be credited to your account the first business day after the sale. Exception Under certain circumstances and when deemed to be in a fund’s best interest, your proceeds may not be sent for up to seven calendar days after we receive your redemption request. Under certain limited circumstances, the Board of Directors/Trustees of a money fund may elect to suspend redemptions and postpone payment of redemption proceeds in order to facilitate an orderly liquidation of the money fund. If for some reason we cannot accept your request to sell shares, we will contact you. Contingent Redemption Fee Short-term trading can disrupt a fund’s investment program and create additional costs for long-term shareholders. For these reasons, certain T.Rowe Price funds, listed in the following table, assess a fee on redemptions (including exchanges), which reduces the proceeds from such redemptions by the amounts indicated: T.Rowe Price Funds With Redemption Fees Fund Redemption fee Holding period Africa & Middle East 2% 90 days or less Diversified Small-Cap Growth 1% 90 days or less Emerging Europe & Mediterranean 2% 90 days or less Emerging Markets Bond 2% 90 days or less Emerging Markets Stock 2% 90 days or less Equity Index 500 0.5% 90 days or less European Stock 2% 90 days or less Extended Equity Market Index 0.5% 90 days or less Global Infrastructure 2% 90 days or less Global Large-Cap Stock 2% 90 days or less Global Real Estate 2% 90 days or less Global Stock 2% 90 days or less High Yield 1% 90 days or less International Bond 2% 90 days or less International Discovery 2% 90 days or less International Equity Index 2% 90 days or less International Growth & Income 2% 90 days or less International Stock 2% 90 days or less Japan 2% 90 days or less Latin America 2% 90 days or less New Asia 2% 90 days or less Overseas Stock 2% 90 days or less Real Estate 1% 90 days or less Small-Cap Value 1% 90 days or less Spectrum International 2% 90 days or less Tax-Efficient Equity 1% less than 365 days Total Equity Market Index 0.5% 90 days or less U.S. Bond Index 0.5% 90 days or less More About the Funds 19 Redemption fees are paid to a fund to deter short-term trading, offset costs, and protect the fund’s long-term shareholders. Subject to the exceptions described on the following pages, all persons holding shares of a T.Rowe Price fund that imposes a redemption fee are subject to the fee, whether the person is holding shares directly with a T.Rowe Price fund, through a retirement plan for which T.Rowe Price serves as recordkeeper, or indirectly through an intermediary, such as a broker, bank, investment adviser, recordkeeper for retirement plan participants, or any other third party. Computation of Holding Period When an investor sells shares of a fund that assesses a redemption fee, T.Rowe Price will use the “first-in, first-out” method to determine the holding period for the shares sold. Under this method, the date of redemption or exchange will be compared with the earliest purchase date of shares held in the account. The day after the date of your purchase is considered Day 1 for purposes of computing the holding period. For a fund with a 365-day holding period, a redemption fee will be charged on shares sold before the end of the required holding period. For funds with a 90-day holding period, a redemption fee will be charged on shares sold on or before the end of the required holding period. For example, if you redeem your shares on or before the 90th day from the date of purchase, you will be assessed the redemption fee. If you purchase shares through an intermediary, consult your intermediary to determine how the holding period will be applied. T. Rowe Price 20 Transactions Not Subject to Redemption Fees The T. Rowe Price funds will not assess a redemption fee with respect to certain transactions. As of the date of this prospectus, the following shares of T.Rowe Price funds will not be subject to redemption fees: 1. Shares redeemed via an automated, systematic withdrawal plan; 2. Shares redeemed through or used to establish certain rebalancing or asset allocation programs or fund-of-funds products, if approved in writing by T.Rowe Price; 3. Shares purchased by the reinvestment of dividends or capital gain distributions;* 4. Shares converted from one share class to another share class of the same fund;* 5. Shares redeemed by a fund (e.g., for failure to meet account minimums or to cover various fees, such as fiduciary fees); 6. Shares purchased by rollover and changes of account registration within the same fund;* 7. Shares redeemed to return an excess contribution in an individual retirement account; 8. Shares of T. Rowe Price funds purchased by certain other T. Rowe Price funds or accounts managed by T. Rowe Price (please note that other shareholders of the T.Rowe Price fund are still subject to the policy); 9. Shares that are redeemed in-kind; 10. Shares transferred to T.Rowe Price or a third-party intermediary acting as a service provider when the age of the shares cannot be determined systematically; * and 11 . Shares redeemed in retirement plans or other products that restrict trading to no more frequently than once per quarter, if approved in writing by T.Rowe Price. * Subsequent exchanges of these shares into funds that assess redemption fees will subject such shares to the fee. Redemption Fees on Shares Held in Retirement Plans If shares are held in a retirement plan, redemption fees will generally be assessed on shares redeemed by exchange only if they were originally purchased by exchange. However, redemption fees may apply to transactions other than exchanges depending on how shares of the plan are held at T.Rowe Price or how the fees are applied by your plan’s recordkeeper. To determine which of your transactions are subject to redemption fees, you should contact T.Rowe Price or your plan recordkeeper. More About the Funds 21 Omnibus Accounts If your shares are held through an intermediary in an omnibus account, T. Rowe Price relies on the intermediary to assess the redemption fee on underlying shareholder accounts. T. Rowe Price seeks to identify intermediaries establishing omnibus accounts and to enter into agreements requiring the intermediary to assess the redemption fees. There are no assurances that T. Rowe Price will be successful in identifying all intermediaries or that the intermediaries will properly assess the fees. Certain intermediaries may not apply the exemptions previously listed to the redemption fee policy; all redemptions by persons trading through such intermediaries may be subject to the fee. Certain intermediaries may exempt transactions not listed from redemption fees, if approved by T.Rowe Price. Persons redeeming shares through an intermediary should check with their respective intermediary to determine which transactions are subject to the fees. Useful Information on Distributions and Taxes To the extent possible, all net investment income and realized capital gains are distributed to shareholders. Dividends and Other Distributions Dividend and capital gain distributions are reinvested in additional fund shares in your account unless you select another option on your New Account Form. Reinvesting distributions results in compounding, that is, receiving income dividends and capital gain distributions on a rising number of shares. Distributions not reinvested are paid by check or transmitted to your bank account via Automated Clearing House. If the U.S. Post Office cannot deliver your check, or if your check remains uncashed for six months, the fund reserves the right to reinvest your distribution check in your account at the net asset value on the day of the reinvestment and to reinvest all subsequent distributions in shares of the fund. Interest will not accrue on amounts represented by uncashed distributions or redemption checks. T. Rowe Price 22 The following table provides details on dividend payments: Dividend Payment Schedule Fund Dividends Money funds · Purchases received by T.Rowe Price by noon ET via wire begin to earn dividends on that day. Other shares normally begin to earn dividends on the business day after payment is received by T.Rowe Price. · Declared daily and paid on the first business day of each month. Bond funds · Shares normally begin to earn dividends on the business day after payment is received by T.Rowe Price. · Declared daily and paid on the first business day of each month. These stock funds only: · Balanced · Dividend Growth · Equity Income · Equity Index 500 · Global Real Estate · Growth & Income · Personal Strategy Balanced · Personal Strategy Income · Real Estate · Declared and paid quarterly, if any, in March, June, September, and December. · Must be a shareholder on the dividend record date. Retirement and Spectrum Funds: · Retirement Income and Spectrum Income · Shares normally begin to earn dividends on the business day after payment is received by T.Rowe Price. · Declared daily and paid on the first business day of each month. · All others · Declared and paid annually, if any, generally in December. · Must be a shareholder on the dividend record date. Other stock funds · Declared and paid annually, if any, generally in December. · Must be a shareholder on the dividend record date. Bond or money fund shares will earn dividends through the date of redemption. Shares redeemed on a Friday or prior to a holiday (other than wire redemptions for money funds received before noon ET) will continue to earn dividends until the next business day. Generally, if you redeem all of your bond or money fund shares at any time during the month, you will also receive all dividends earned through the date of redemption in the same check. When you redeem only a portion of your bond or money fund shares, all dividends accrued on those shares will be reinvested, or paid in cash, on the next dividend payment date. More About the Funds 23 If you purchase and sell your shares through an intermediary, consult your intermediary to determine when your shares begin and stop accruing dividends; the information previously described may vary. Capital Gain Payments If a fund has net capital gains for the year (after subtracting any capital losses), they are usually declared and paid in December to shareholders of record on a specified date that month. If a second distribution is necessary, it is paid the following year. Capital gain payments are not expected from money funds, which are managed to maintain a constant share price. A capital gain or loss is the difference between the purchase and sale price of a security. Tax Information You will be sent information for your tax filing needs no later than mid-February . If you invest in the fund through a tax-deferred account, such as an individual retirement account , you will not be subject to tax on dividends and distributions from the fund or the sale of fund shares if those amounts remain in the tax-deferred account. You may receive a Form 1099-R or other Internal Revenue Service forms, as applicable, if any portion of the account is distributed to you. If you invest in the fund through a taxable account, you will generally be subject to tax when: · You sell fund shares, including an exchange from one fund to another. · The fund makes a distribution to your account. Additional information about the taxation of dividends for certain T.Rowe Price funds is listed below: Tax-Free and Municipal Funds · Regular monthly dividends (including those from the state-specific tax-free funds) are expected to be exempt from federal income taxes. · Exemption is not guaranteed, since the fund has the right under certain conditions to invest in nonexempt securities. · A fund may invest in Build America Bonds authorized by the American Recovery and Reinvestment Act of 2009, as well as other qualified tax credit bonds. Investments in these bonds will result in taxable interest income, although the federal income tax on such interest income may be fully or partially offset by the specified tax credits that are available to the bondholders. A fund may elect to pass through to the shareholders taxable interest income and any corresponding tax credits. Any available tax credits—which are also included in federal taxable income—can generally be used to offset federal regular income tax and alternative minimum tax, but those tax credits are generally not refundable. · Tax-exempt dividends paid to Social Security recipients may increase the portion of benefits that is subject to tax. · For state-specific funds, the monthly dividends you receive are expected to be exempt from state and local income tax of that particular state. For other funds, a small portion of your income dividend may be exempt from state and local income taxes. · If a fund invests in certain “private activity” bonds that are not exempt from alternative minimum tax, shareholders who are subject to the alternative minimum tax must include income generated by those bonds in their alternative minimum tax calculation. Private activity bonds issued in 2009 and 2010, and refunding bonds issued in 2009 and 2010 to refund private activity bonds that were issued from the beginning of 2004 to the end of 2008, are exempt from alternative minimum tax. The portion of a fund’s income dividend that should be included in your alternative minimum tax calculation, if any, will be reported to you in January on Form 1099-INT. T. Rowe Price 24 For individual shareholders, a portion of ordinary dividends representing “qualified dividend income” received by the fund may be subject to tax at the lower rate applicable to long-term capital gains, rather than ordinary income. You may report it as “qualified dividend income” in computing your taxes provided you have held the fund shares on which the dividend was paid for more than 60 days during the 121-day period beginning 60 days before the ex-dividend date. Ordinary dividends that do not qualify for this lower rate are generally taxable at the investor’s marginal income tax rate. This includes the portion of ordinary dividends derived from interest, short-term capital gains, distributions from nonqualified foreign corporations, and dividends received by the fund from stocks that were on loan. Little, if any, of the ordinary dividends paid by the Global Real Estate Fund, Real Estate Fund, or the bond and money funds is expected to qualify for this lower rate. For corporate shareholders, a portion of ordinary dividends may be eligible for the 70% deduction for dividends received by corporations to the extent the fund’s income consists of dividends paid by U.S. corporations. Little, if any, of the ordinary dividends paid by the international funds or the bond and money funds is expected to qualify for this deduction. Beginning in 2013, a 3.8 percent Medicare contribution tax will be imposed on net investment income, including interest, dividends, and capital gains, of U.S. individuals with income exceeding $200,000 (or $250,000 if married filing jointly), and of estates and trusts. Taxes on Fund Redemptions When you sell shares in any fund, you may realize a gain or loss. An exchange from one fund to another is also a sale for tax purposes. We will send you Form 1099-B , if applicable, no later than mid-February indicating the date and amount of each sale you made in the fund during the prior year. This information will also be reported to the Internal Revenue Service. For most new accounts or those opened by exchange in 1984 or later, we will provide you with the gain or loss on the shares you sold during the year based on the average cost single category method. You may calculate the cost basis using other methods acceptable to the Internal Revenue Service , such as specific identification. More About the Funds 25 For mutual fund shares acquired after 2011, new tax regulations require us to report the cost basis information to you and the Internal Revenue Service on Form1099-B using a cost basis method selected by you or, in the absence of such selected method, our default method. You should, however, note that the cost basis information reported to you may not always be the same as what you should report on your tax return because the rules applicable to the determination of cost basis on Form1099-B may be different from the rules applicable to the determination of cost basis for reporting on your tax return. Therefore, you should save your transaction records to make sure the information reported on your tax return is accurate. To help you maintain accurate records, we will send you a confirmation promptly following each transaction you make (except for systematic purchases and systematic redemptions) and a year-end statement detailing all of your transactions in each fund account during the year. Taxes on Fund Distributions We will send you, as applicable, no later than mid-February, a Form 1099-DIV, Form 1099-INT, or other Internal Revenue Service forms, as required, indicating the tax status of any income dividends, dividends exempt from federal income taxes, and capital gain distributions made to you. This information will be reported to the Internal Revenue Service. Taxable distributions are generally taxable to you in the year in which they are paid. Your bond or money fund dividends for each calendar year will include dividends accrued up to the first business day of the next calendar year. You will be sent any additional information you need to determine your taxes on fund distributions, such as the portion of your dividends, if any, that may be exempt from state and local income taxes. Dividends from tax-free funds are generally expected to be tax-exempt. The tax treatment of a capital gain distribution is determined by how long the fund held the portfolio securities, not how long you held the shares in the fund. Short-term (one year or less) capital gain distributions are taxable at the same rate as ordinary income, and gains on securities held more than one year are taxed at the lower rates applicable to long-term capital gains. If you realized a loss on the sale or exchange of fund shares that you held six months or less, your short-term capital loss must be reclassified as a long-term capital loss to the extent of any long-term capital gain distributions received during the period you held the shares. If you realized a loss on the sale or exchange of fund shares held six months or less, your capital loss is reduced by the tax-exempt dividends , if any, received on those shares. This reduction, however, does not apply to fund shares acquired after December22, 2010, if the fund declares tax-exempt dividends on a daily basis in an amount equal to at least 90% of its net tax-exempt interest and distributes such dividends at least monthly. For funds investing in foreign securities, distributions resulting from the sale of certain foreign currencies, currency contracts, and the foreign currency portion of gains on debt securities are taxed as ordinary income. Net foreign currency losses may cause monthly or quarterly dividends to be reclassified as a return of capital. T. Rowe Price 26 If the fund qualifies and elects to pass through nonrefundable foreign income taxes paid to foreign governments during the year, your portion of such taxes will be reported to you as taxable income. However, you may be able to claim an offsetting credit or deduction on your tax return for those amounts. There can be no assurance that a fund will meet the requirements to pass through foreign income taxes paid. Taxable distributions are subject to tax whether reinvested in additional shares or received in cash. If a fund invests in Build America Bonds, authorized by the American Recovery and Reinvestment Act of 2009, or other qualified tax credit bonds and elects to pass through the corresponding interest income and any available tax credits, you will need to report both the interest income and any such tax credits as taxable income. You may be able to claim the tax credits on your federal tax return as an offset to your income tax (including alternative minimum tax) liability, but the tax credits are generally not refundable. There is no assurance, however, that a fund will elect to pass through the income and credits. The following table provides additional details on distributions for certain funds: Taxes on Fund Distributions Tax-Free and Municipal Funds · Gains realized on the sale of market discount bonds with maturities beyond one year may be treated as ordinary income and cannot be offset by other capital losses. · Payments received or gains realized on certain derivative transactions may result in taxable ordinary income or capital gain. · To the extent the fund makes such investments, the likelihood of a taxable distribution will be increased. Inflation Protected Bond Fund · Inflation adjustments on Treasury inflation protected securities exceeding deflation adjustments for the year will be distributed to you as a short-term capital gain resulting in ordinary income. · In computing the distribution amount, the fund cannot reduce inflation adjustments by short- or long-term capital losses from the sales of securities. · Net deflation adjustments for a year may result in all or a portion of dividends paid earlier in the year being treated as a return of capital. Retirement and Spectrum Funds · Distributions by the underlying funds and changes in asset allocations may result in taxable distributions of ordinary income or capital gains. More About the Funds 27 Tax Consequences of Hedging Entering into certain options, futures, swaps, and forward foreign exchange contracts and transactions may result in the application of the mark-to-market and straddle provisions of the Internal Revenue Code. These provisions could result in a fund being required to distribute gains on such transactions even though it did not close the contracts during the year or receive cash to pay such distributions. The fund may not be able to reduce its distributions for losses on such transactions to the extent of unrealized gains in offsetting positions. Tax Effect of Buying Shares Before an Income Dividend or Capital Gain Distribution If you buy shares shortly before or on the “record date ” — the date that establishes you as the person to receive the upcoming distribution — you may receive a portion of the money you just invested in the form of a taxable distribution. Therefore, you may wish to find out a fund’s record date before investing. Of course, a fund’s share price may, at any time, reflect undistributed capital gains or income and unrealized appreciation, which may result in future taxable distributions. Such distributions can occur even in a year when the fund has a negative return. Transaction Procedures and Special Requirements Following these procedures helps assure timely and accurate transactions. Purchase Conditions Nonpayment If you pay with a check or Automated Clearing House transfer that does not clear or if your payment is not received in a timely manner, your purchase may be canceled. You will be responsible for any losses or expenses incurred by the fund or transfer agent, and the fund can redeem shares you own in this or another identically registered T.Rowe Price account as reimbursement. The fund and its agents have the right to reject or cancel any purchase, exchange, or redemption due to nonpayment. U.S. Dollars All purchases must be paid for in U.S. dollars; checks must be drawn on U.S. banks. Sale (Redemption) Conditions Holds on Immediate Redemptions: 10-day Hold If you sell shares that you just purchased and paid for by check or Automated Clearing House transfer, the fund will process your redemption but will generally delay sending you the proceeds for up to 10 calendar days to allow the check or transfer to clear. If, during the clearing period, we receive a check drawn against your newly purchased shares, it will be returned marked “uncollected.” (The 10-day hold does not apply to purchases paid for by bank wire or automatic purchases through your paycheck.) T. Rowe Price 28 Telephone and Online Account Transactions You may access your account and conduct transactions using the telephone or the T.Rowe Price website. The T.Rowe Price funds and their agents use reasonable procedures to verify the identity of the shareholder. If these procedures are followed, the funds and their agents are not liable for any losses that may occur from acting on unauthorized instructions. A confirmation is sent promptly after a transaction. Please review it carefully and contact T.Rowe Price immediately about any transaction you believe to be unauthorized. Telephone conversations are recorded. Large Redemptions Large redemptions can adversely affect a portfolio manager’s ability to implement a fund’s investment strategy by causing the premature sale of securities that would otherwise be held longer. Therefore, the fund reserves the right (without prior notice) to pay all or part of redemption proceeds with securities from the fund’s portfolio rather than in cash (“redemption in-kind”). If this occurs, the securities will be selected by the fund in its absolute discretion and the redeeming shareholder or account will be responsible for disposing of the securities and bearing any associated costs. Excessive and Short-Term Trading T.Rowe Price may bar excessive and short-term traders from purchasing shares. Excessive or short-term trading in fund shares may disrupt management of a fund and raise its costs. Short-term traders in funds investing in foreign securities may seek to take advantage of an anticipated difference between the price of the fund’s shares and price movements in overseas markets (see Pricing Shares and Receiving Sale Proceeds — How and When Shares Are Priced). While there is no assurance that T.Rowe Price can prevent all excessive and short-term trading, the Boards of Directors/Trustees of the T. Rowe Price funds have adopted the following policies to deter such activity. Persons trading directly with T.Rowe Price or indirectly through intermediaries in violation of these policies or persons believed to be short-term traders may be barred for a minimum of 90 calendar days or permanently from further purchases of T.Rowe Price funds. Purchase transactions placed by such persons are subject to rejection without notice. · All persons purchasing shares held directly with a T.Rowe Price fund, or through a retirement plan for which T.Rowe Price serves as recordkeeper, who make more than one purchase followed by one sale or one sale followed by one purchase involving the same fund within any 90-day calendar period will violate the policy. · All persons purchasing fund shares held through an intermediary, including a broker, bank, investment adviser, recordkeeper, insurance company, or other third party, and who hold the shares for less than 90 calendar days will violate the policy. More About the Funds 29 A fund may, in its discretion, reject any purchase or exchange from a person whose trading activity could dilute the value of the fund’s shares, including trading by persons acting collectively (e.g., following the advice of a newsletter). Such persons may be barred from further purchases of T.Rowe Price funds either permanently or for a minimum of 90 days. Omnibus Accounts Intermediaries often establish omnibus accounts in the T.Rowe Price funds for their customers. In such situations, T.Rowe Price cannot always monitor trading activity by underlying shareholders. However, T.Rowe Price reviews trading activity at the omnibus account level and looks for activity that indicates potential excessive or short - term trading. If it detects suspicious trading activity, T.Rowe Price contacts the intermediary to determine whether the excessive trading policy has been violated and may request and receive personal identifying information and transaction histories for some or all underlying shareholders (including plan participants) to make this determination. If T.Rowe Price believes that its excessive trading policy has been violated, it will instruct the intermediary to take action with respect to the underlying shareholder in accordance with the policy. Retirement Plans If shares are held in a retirement plan, generally the fund’s excessive trading policy only applies to shares purchased and redeemed by exchange. However, the policy may apply to transactions other than exchanges depending on how shares of the plan are held at T.Rowe Price or how the excessive trading policy is applied by your plan’s recordkeeper. To determine which of your transactions are subject to the fund’s excessive trading policy, you should contact T.Rowe Price or your plan recordkeeper. Exceptions to Policy The following types of transactions are generally exempt from this policy: 1 ) trades solely in money funds (exchanges between a money fund and a nonmoney fund are not exempt); 2) systematic purchases and redemptions; and 3 ) checkwriting redemptions from bond and money funds. Transactions in certain rebalancing programs and asset allocation programs, or fund-of-funds products, may be exempt from the excessive trading policy subject to prior written approval by designated persons at T.Rowe Price. In addition, transactions by certain T. Rowe Price funds in other T. Rowe Price funds, as well as certain transactions by approved accounts managed by T. Rowe Price, may also be exempt. T.Rowe Price may modify the 90-day policy set forth above (for example, in situations where a retirement plan or a third party intermediary has restrictions on trading that differ from a T.Rowe Price fund’s policy). These modifications would be authorized only if the fund believes that the modified policy would provide protection to the fund that is reasonably equivalent to the fund’s regular policy. If you are trading your fund shares through an intermediary, you should consult with the intermediary to determine the excessive trading policy that applies to your trades in the fund. T. Rowe Price 30 There is no guarantee that T. Rowe Price will be able to detect or prevent excessive or short-term trading. Keeping Your Account Open Due to the relatively high cost to a fund of maintaining small accounts, we ask you to maintain an account balance of at least $1,000 ($10,000 for Summit Funds). If, for any reason, your balance is below this amount for three months or longer, we have the right to redeem your account at the then-current net asset value after giving you 60 days to increase your balance. This could result in a taxable gain. Signature Guarantees A signature guarantee is designed to protect you and the T.Rowe Price funds from fraud by verifying your signature. You may need to have your signature guaranteed in certain situations, such as: · Written requests: (1) to redeem over $100,000; or (2) to wire redemption proceeds when prior bank account authorization is not on file. · Remitting redemption proceeds to any person, address, or bank account not on record. · Transferring redemption proceeds to a T.Rowe Price fund account with a different registration (name or ownership) from yours. · Establishing certain services after the account is opened. The signature guarantee must be obtained from a financial institution that is a participant in a Medallion Signature Guarantee program. You can obtain a Medallion Signature Guarantee from most banks, savings institutions, broker-dealers, and other guarantors acceptable to T.Rowe Price. When obtaining a Medallion Signature Guarantee, please discuss with the guarantor the dollar amount of your proposed transaction. It is important that the level of coverage provided by the guarantor’s stamp covers the dollar amount of the transaction or it may be rejected. We cannot accept guarantees from notaries public or organizations that do not provide reimbursement in the case of fraud. Account Maintenance and Small Account Fees Small Account Fee (all funds except Index Funds ) Because of the disproportionately high costs of servicing accounts with low balances, an annual $10 small account fee ( paid to T.Rowe Price Services, the funds’ transfer agent ) will be automatically deducted by redeeming the appropriate number of shares from any nonretirement account with a balance falling below a specified minimum amount. The valuation of accounts and the deduction are expected to take place during the last five business days of September. The fee will be deducted from accounts with balances below $2,000, except for Uniform Gifts to Minors Act/Uniform Transfers to Minors Act accounts, for which the minimum is $500. The fee will be waived for any investor whose T.Rowe Price mutual fund accounts total $25,000 or more. These minimum amounts may be lowered for a particular year. Accounts employing automatic investing (e.g., payroll deduction, automatic purchase from a bank account, etc.) are also exempt from the charge. The fee does not apply to individual retirement accounts and other retirement plan accounts that utilize a prototype plan sponsored by T.Rowe Price, but a separate custodial or administrative fee may apply to such accounts. More About the Funds 31 Account Maintenance Fee (Index Funds only ) An annual $10 account maintenance fee is charged on a quarterly basis ($2.50 per quarter) usually during the last week of a calendar quarter. On the day of the assessment, accounts with balances below $10,000 will be charged the fee by redeeming the appropriate number of shares . Please note that the fee will be charged to accounts that fall below $10,000 for any reason, including market fluctuations, redemptions, or exchanges. The fee will apply to individual retirement accounts. The fee does not apply to retirement plans directly registered with T.Rowe Price Services or accounts maintained by intermediaries through National Securities Clearing Corporation Networking. T. Rowe Price 32 More About the Funds 3 Organization and Management How are the funds organized? T. Rowe Price International Funds, Inc. (the “corporation”) was incorporated in Maryland in 1979. Currently, the corporation consists of 16 series, each representing a separate pool of assets with different objectives and investment policies. Each is an “open-end management investment company,” or mutual fund. Mutual funds pool money received from shareholders and invest it to try to achieve specified objectives. What is meant by “shares”? As with all mutual funds, investors purchase shares when they put money in a fund. These shares are part of a fund’s authorized capital stock, but share certificates are not issued. Each share and fractional share entitles the shareholder to: · Receive a proportional interest in income and capital gain distributions. · Cast one vote per share on certain fund matters, including the election of fund directors/trustees, changes in fundamental policies, or approval of changes in the fund’s management contract. Do T. Rowe Price funds have annual shareholder meetings? The funds are not required to hold annual meetings and, to avoid unnecessary costs to fund shareholders, do not do so except when certain matters, such as a change in fundamental policies, must be decided. In addition, shareholders representing at least 10% of all eligible votes may call a special meeting for the purpose of voting on the removal of any fund director or trustee. If a meeting is held and you cannot attend, you can vote by proxy. Before the meeting, the fund will send or make available to you proxy materials that explain the issues to be decided and include instructions on voting by mail or telephone or on the Internet. Who runs the funds? General Oversight Each fund is governed by a Board of Directors that meets regularly to review fund investments, performance, expenses, and other business affairs. The Board elects the funds’ officers. At least 75% of Board members are independent of T.Rowe Price . More About the Funds 33 All decisions regarding the purchase and sale of fund investments are made by T.Rowe Price or T.Rowe Price International – specifically by the funds’ portfolio managers . Investment Adviser T.Rowe Price is each fund’s investment adviser and oversees the selection of each fund’s investments and management of each fund’s portfolio. T.Rowe Price is a SEC-registered investment adviser that provides investment management services to individual and institutional investors , and sponsors and serves as adviser and sub - adviser to registered investment companies , institutional separate accounts , and common trust funds . The address for T.Rowe Price is 100 East Pratt Street, Baltimore, Maryland 21202. As of December 31, 2010 , T. Rowe Price and its affiliates (the “ Firm ” ) managed approximately $482 billion for more than 11 million individual and institutional investor accounts . With respect to the International Bond Fund, T.Rowe Price has entered into a sub-advisory agreement with T.Rowe Price International under which T.Rowe Price International is authorized to trade securities and make discretionary investment decisions on behalf of the fund. T.Rowe Price International is an investment adviser registered or licensed with the SEC, United Kingdom Financial Services Authority, Financial Services Agency of Japan, and other non-U.S. regulatory authorities. T.Rowe Price International sponsors and serves as adviser to foreign collective investment schemes and provides investment management services to investment companies and other institutional investors. T.Rowe Price International is headquartered in London and has several branch offices around the world. T.Rowe Price International is a direct subsidiary of T.Rowe Price and its address is 60 Queen Victoria Street, London EC4N 4TZ, United Kingdom. T.Rowe Price may pay T.Rowe Price International up to 60% of the management fee that T.Rowe Price receives from the International Bond Fund. Portfolio Management T. Rowe Price has established an Investment Advisory Committee with respect to each fund. The committee chairman has day-to-day responsibility for managing the fund’s portfolio and works with the committee in developing and executing each fund’s investment program. The members of each advisory committee are listed below , along with information that describes the chairman’s experience during the past five years and provides the year that the chairman first joined the Firm . The Statement of Additional Information provides additional information about the portfolio managers compensation, other accounts managed by the portfolio managers, and the portfolio managers ownership of fund shares. Emerging Markets Bond Fund Michael J. Conelius, Chairman, Roy Adkins, Carolyn Hoi Che Chu, Bridget A. Ebner, Ian D. Kelson, Christopher J. Kushlis, Christopher C. Loop, Michael D. Oh, Christopher J. Rothery, and Julie A. Salsbery. Mr. Conelius has been chairman of the committee since 2001, but has been involved in managing the fund since 1995. He joined the Firm in 1988 and his investment experience dates from that time. He has served as a portfolio manager with the Firm throughout the past five years. T. Rowe Price 34 International Bond Fund Ian D. Kelson, Chairman, Brian J. Brennan, Michael J. Conelius, Andrew Keirle, Shi Yue Cindy Lau, Christopher J. Rothery, David Stanley, and Ju Yen Tan. Mr.Kelson has been chairman of the committee since 2001. He joined the Firm in 2000 and his investment experience dates from 1981. He has served as a portfolio manager with the Firm throughout the past five years. The Management Fee This fee has two parts – an “individual fund fee,” which reflects a fund’s particular characteristics, and a “group fee.” The group fee, which is designed to reflect the benefits of the shared resources of the T. Rowe Price investment management complex, is calculated daily based on the combined net assets of all T.Rowe Price funds (except the Spectrum Funds, Retirement Funds, TRP Reserve Investment Funds, and any index or private label mutual funds). The group fee schedule (in the following table) is graduated, declining as the asset total rises, so shareholders benefit from the overall growth in mutual fund assets. Group Fee Schedule 0.334%* First $50 billion 0.305% Next $30 billion 0.300% Next $40 billion 0.295% Next $40 billion 0.290% Next $60 billion 0.285% Next $80 billion 0.280% Thereafter * Represents a blended group fee rate containing various breakpoints. Each fund’s group fee is determined by applying the group fee rate to the fund’s average daily net assets. On December 31, 2010 , the annual group fee rate was 0.30%. The individual fund fees, also applied to the funds’ average daily net assets, are as follows: Emerging Markets Bond Fund, 0.45% and International Bond Fund, 0.35%. The expenses shown in the fee table in Section 1 are generally based on a fund’s prior fiscal year . In periods of market volatility, assets may decline significantly, causing total annual fund operating expenses to become higher than the numbers shown in the fee table. A discussion about the factors considered by the Board and its conclusions in approving each fund’s investment management contract with T.Rowe Price appears in each fund’s semiannual report to shareholders for the period ended June 30 . More About the Funds 35 Fund Operations and Shareholder Services T. Rowe Price provides accounting services to the T. Rowe Price funds. T. Rowe Price Services, Inc., acts as the transfer and dividend disbursing agent and provides shareholder and administrative services to the funds. T. Rowe Price Retirement Plan Services, Inc., provides recordkeeping, sub-transfer agency, and administrative services for certain types of retirement plans investing in the funds. These companies receive compensation from the funds for their services. The funds may also pay third-party intermediaries for performing shareholder and administrative services for underlying shareholders in omnibus accounts. Each fund also serves as an underlying fund in which certain fund-of-funds products, the T.Rowe Price Spectrum and/or Retirement Funds, invest. Subject to approval by each fund’s Board of Directors, each fund bears a proportional share of the operating expenses of the fund-of-funds products. All of the fees discussed above are included in the fees and expenses table under “Other expenses” and in the funds’ financial statements. MORE INFORMATION ABOUT THE FUND s AND THEIR INVESTMENT RISKS Consider your investment goals, your time horizon for achieving them, and your tolerance for risk.
